UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1469


JONATHAN HALL,

                 Plaintiff - Appellant,

          v.

ARLINGTON   COUNTY,   VIRGINIA;   ARLINGTON  COUNTY   POLICE
DEPARTMENT; ANDREW MORGAN IVIE, Arlington Police Officer
(#1226); ERIC C. LADYGA, Arlington Police Officer (#1398);
MATTHEW YONKERS, Arlington Police Officer; ROBERT E. DESO,
Arlington Police Officer; ALBERT TABER, CPL., Arlington
Police Officer; DARREL TABER, Arlington Police Officer; JOHN
DOE,    Additional   Unknown    Arlington   County    Police
Officers/Staff; JANE DOE, Additional Unknown Arlington
County Police Officers/Staff,

                  Defendants – Appellees,

          and

SARAH JANE ELPERN, Ph.D.,

                 Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00656-AJT-TRJ)


Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jonathan Hall, Appellant Pro Se.     Ara Loris Tramblian, COUNTY
ATTORNEY’S OFFICE, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Jonathan       Hall   appeals        the     district          court’s     orders

adopting   the     magistrate    judge’s        recommendation            and   dismissing

with prejudice his civil action pursuant to Fed. R. Civ. P.

37(b).     We    have    reviewed    the       record    and       find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Hall v. Arlington Cnty., VA, No. 1:13-cv-00656-

AJT-TRJ (E.D. Va. filed Apr. 8, 2014, entered Apr. 9, 2014).                             We

dispense    with       oral   argument     because           the    facts       and   legal

contentions      are    adequately   presented          in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                           3